Appeal from a judgment of the Supreme Court, Queens County, rendered December 11, 1962, convicting defendant of attempted robbery in the third degree, upon his plea of guilty during trial, and imposing sentence after a*hearing as to his ability to understand the nature of the charges *682against him and to make a defense. Action remitted to the trial court for the purpose of holding a new hearing and making a determination, by a Judge other than the Judge who rendered the judgment, on the issue of defendant’s sanity at the time of trial. The appeal will be held in abeyance in the meantime. In our opinion, a new hearing is mandated as to the issue of defendant’s sanity at the time of trial, at which hearing the psychiatrists who confirmed the presentence report finding defendant insane and incapable of defending the action may testify. Such hearing should be held before a Judge other than the one who presided at the trial and with due regard for defendant’s full constitutional rights (People v. Hudson, 19 N Y 2d 137; People v. Gomes, 28 A D 2d 737). Defendant’s several other contentions have been examined and found to be without merit. Beldock, P. J., Brennan, Rabin, Hopkins and Martuscello, JJ., concur.